Opinion
Restani, Judge:
This matter is before the court on a motion for further remand. The determination at issue is Color Television Receivers from Korea; Final Results of Antidumping Duty Administrative Review, 58 Fed. Reg. 50,333 (Sept. 27, 1993).
By remand order of July 5, 1994, the United States Department of Commerce was directed to calculate an adjustment for value added tax (“VAT”) according to a revised methodology. Plaintiffs now object to that aspect of the calculation whereby U.S. price was increased by an amount for duty drawback prior to application of the VAT rate. Avesta Sheffield, Inc. v. United States, Slip Op. 94-53 (Mar. 31, 1994), the only case on point, approved this methodology.1 Plaintiffs demonstrated no error in that opinion. Accordingly, the remand determination at issue is sustained.

 Contrary to plaintiffs contention, this case is published and will appear in the official United States Court of International Trade Reports, Vol. 18. Also, Federal-Mogul Corp. v. United States, Slip Op. 94-136 (Aug. 26, 1994) did not present the issue at hand.